United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1790
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Scott Douglas Edwards

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 29, 2016
                              Filed: April 14, 2016
                                  ____________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                          ____________

BYE, Circuit Judge.

       Scott Douglas Edwards pleaded guilty to one count of felon in possession of
a firearm. The district court1 imposed a sentence of 108 months of imprisonment.



      1
       The Honorable James E. Gritzner, United States District Judge for the District
of Southern Iowa.
Edwards appeals the calculation of his guidelines sentencing range and the
reasonableness of his sentence. We affirm.

                                           I

       On March 19, 2014, Edwards got into an online dispute with Mark Gines. The
dispute was in regards to a woman with whom both Edwards and Gines had fathered
children. Edwards and Gines made arrangements to meet at a specific location in
order to fight. Jerome Wilson, Edwards's brother, drove Edwards to the location of
the fight. Upon arrival, Edwards saw Gines in a vehicle and began shooting at Gines;
the two cars exchanged multiple shots.

      Wilson drove away from the scene with Edwards still in the vehicle. After a
police car attempted to stop Wilson's vehicle, a high-speed chase occurred. During
the chase, Edwards jumped out of the vehicle with the gun and continued to flee on
foot. Wilson eventually stopped his vehicle and surrendered to law enforcement.
Edwards was arrested later the same day. The next day, law enforcement recovered
the gun Edwards used and later matched Edwards's DNA to blood found on the gun.
At the time of the incident, both Edwards and Wilson had prior felony convictions.

       Edwards and Wilson were indicted for being felons in possession of a firearm
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Edwards and Wilson were
detained at the same jail, but prohibited from communicating. Edwards sent two
separate letters to Wilson by sending the letters to a third-party outside of the jail,
who then mailed the letters to Wilson. Both letters asked Wilson to provide an alibi
and a story as to how Edwards's blood ended up on the gun. Wilson declined to
provide an alibi for Edwards and instead pleaded guilty.

       Edwards pleaded guilty pursuant to a plea agreement. At sentencing the
district court calculated a United States Sentencing Guidelines Manual ("U.S.S.G.")

                                         -2-
offense level of 25 and a criminal history category of VI, leading to an advisory
guideline range of 110 to 120 months. In arriving at this calculation, the district court
overruled Edwards's objection to a two-point enhancement for obstruction of justice
pursuant to U.S.S.G. § 3C1.1 (2014). The district court, after "consider[ing] all of the
factors under § 3553(a)," determined a sentence of 120 months, the top of the
guidelines, was appropriate. Based on a departure not relevant to this appeal, the
district court reduced the sentence to 108 months of imprisonment.

      Edwards appeals the district court's guidelines calculation as well as the
reasonableness of the sentence.

                                           II

       Edwards argues the district court erred in imposing his sentence. When we
review a sentence, we "must first ensure that the district court committed no
significant procedural error," such as improperly calculating the guideline range.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). In the
absence of procedural error, we "then consider the substantive reasonableness of the
sentence." Id.

       Edwards argues the district court committed procedural error by improperly
calculating his guideline range when it imposed a two-level enhancement for
obstruction of justice pursuant to U.S.S.G. § 3C1.1. See Feemster, 572 F.3d at 461
("Procedural error includes failing to calculate (or improperly calculating) the
Guidelines range . . . ."). "When reviewing the district court's calculation of the
sentencing guidelines advisory sentencing range, [w]e review the district court's
factual findings for clear error and its construction and application of the Guidelines
de novo." United States v. Beckman, 787 F.3d 466, 494 (8th Cir.), cert. denied, 136
S. Ct. 160 (2015) (alteration in original).



                                          -3-
       Section 3C1.1 instructs a district court to increase the offense level by two
levels if "(1) the defendant willfully obstructed or impeded, or attempted to obstruct
or impede, the administration of justice with respect to the investigation, prosecution,
or sentencing of the instant offense of conviction, and (2) the obstructive conduct
related to (A) the defendant's offense of conviction and any relevant conduct; or (B)
a closely related offense." U.S.S.G. § 3C1.1. The district court applied the
enhancement based on the letters Edwards sent to Wilson, which the district court
determined were attempts to influence a witness.

       Edwards does not challenge the factual findings of the district court, but rather
argues the obstruction of justice enhancement cannot be applied when a defendant
tried to obstruct justice, but the government suffered no prejudice. Edwards admits
§ 3C1.1 includes the language of "attempt," but argues a mere attempt to obstruct
justice, without a showing of prejudice to the government, is always insufficient for
application of the enhancement. We disagree.

      Application note 4 to § 3C1.1 is a non-exhaustive list of examples of the types
of conduct to which the enhancement applies. The PSR noted Edwards's conduct fell
under example (B), which includes "attempt[] to suborn testimony." U.S.S.G.
§ 3C1.1 cmt. 4(B) (emphasis added). At sentencing, the district court discussed
Edwards's actions as if they qualified under example (A), which includes "unlawfully
influenc[ing] a co-defendant . . . or attempting to do so." U.S.S.G. § 3C1.1 cmt. 4(B)
(emphasis added). As such, the language of § 3C1.1 and the language of the relevant
examples all contemplate attempt is sufficient.

      Edwards, however, argues that because this Court has required prejudice to the
government in some cases under § 3C1.1, prejudice must be required in all cases.
Edwards is correct that example (G), which lists as a qualifying action "providing a
materially false statement to a law enforcement officer that significantly obstructed
or impeded the investigation or prosecution of the instant offense," does require

                                          -4-
prejudice. U.S.S.G. § 3C1.1 cmt. 4(G) (emphasis added). However, we have already
determined the examples of conduct listed in application note 4 are meant to be
considered separately, and whether attempt is sufficient is determined by the conduct
of the defendant in relation to an example provided in the guidelines. United States
v. Adejumo, 772 F.3d 513, 529 (8th Cir. 2014), cert. denied sub nom Okeayainneh
v. United States, 135 S. Ct. 2883 (2015) ("[A]n attempt may be sufficient for other
types of obstructive conduct listed in application note 4 to U.S.S.G. § 3C1.1, [but
conduct under example (G)] requires that an investigation actually be impeded in
some way."). Because Edwards's conduct falls under examples (A) and (B), which
authorize imposition of the enhancement for attempt, imposition of the two-level
enhancement under § 3C1.1 is proper.

       Edwards next argues his sentence of 108 months is unreasonable. "We review
the substantive unreasonableness of sentences under a standard akin to an
abuse-of-discretion standard, cognizant that it will be the unusual case when we
reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable." United States v. Sayles, 754 F.3d
564, 567 (8th Cir. 2014). "A sentence may be unreasonable if the district court fails
to consider a relevant factor which should have received significant weight; gives
significant weight to an improper or irrelevant factor; or considers the appropriate
factors but commits a clear error of judgment." Id. This court may consider a
sentence within the advisory guidelines range as presumptively reasonable. United
States v. Rubashkin, 655 F.3d 849, 869 (8th Cir. 2011).

      Edwards argues the district court relied too heavily on the conduct of the
offense and failed to take into account Edwards's history, characteristics, and chance
of rehabilitation. The district court noted it considered all of the factors under
§ 3553(a), including the history and characteristics of the defendant. The district
court noted Edwards's difficult life and criminal history, and further determined
protection of the public was a major concern. Based on this discussion, we are

                                         -5-
satisfied the district court did not give weight to an improper factor or fail to give
weight to a relevant factor. Therefore, we find the sentence is not substantively
unreasonable.

                                         III

      Accordingly, we affirm the sentence.
                     ______________________________




                                         -6-